Citation Nr: 1729022	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  08-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to a compensable disability rating for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from August 1982 to July 1986 and January 2004 to February 2005.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a October 2006 rating decision by the Department of Veterans Affairs (VA) of the Montgomery, Alabama Regional Office (RO), which granted service connection for tension headaches, assigning it a noncompensable rating.  

In November 2014 remanded this matter for additional development and a new VA examination.  In accordance with the Board remand, a VA examination was performed in October 2015 and the claim has now been returned to the Board for further action.  
 
The issue of service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected tension headaches were manifested by prostrating attacks occurring on an average once a month over the last several months.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for the Veteran's service-connected tension headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.10, 4.124a, Diagnostic Code 8100 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

For the entire rating period on appeal, the tension headache disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 is the appropriate analogous Diagnostic Code, as this Diagnostic Code accurately describes the Veteran's primary symptomatology.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of tension headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran seeks a compensable disability rating for his tension headaches.  In his initial claim the Veteran described his headaches as "daily painful headaches."  During the appeal period the Veteran has been afforded five VA examinations.  The first one occurred March 2006.  The Veteran described his headaches as occurring across his forehead, presenting one to two times a week.  To treat his headaches he would take Motrin or Goody Powder and place a cool compress on his brow.  He did not report visual change, nausea or vomiting with his headache.  There were no triggers or precipitating events he could identify as a cause for his headaches, and he was not able to identify any activities his headaches prevented him from performing.

The second VA examination occurred in February 2009.  He complained of frontal type headaches that started in the forehead and moved gradually over the top of the head to the back of the neck.  The examiner noted that he was diagnosed with tension headaches.  He described his pain level as between 9 and10 on a scale of 1 to 10.  He stated that he suffered from headaches on a daily basis, but did not describe them as severe.  No history or migraines or loss of consciousness were reported.  

The third VA examination was in April 2011, where the Veteran was again diagnosed with tension headaches.  He was prescribed butalbital to be taken three times a day.  He reported recurrent weekly headaches of varied duration due to stress.  The examiner did not find that his headaches caused functional limitation.  

The fourth VA examination was in February 2012.  The Veteran described his headaches as numbness on the left side of the lips, gums, teeth, on the left side of his neck and face.  When describing the impact of the headaches he stated that while experiencing these headaches he would be on bed rest and would be unable to do anything.  The pain level on a scale of 1 to 10, with 10 being the highest level of pain was described as being a 10, with the headaches occurring on average three times a week and lasting about two minutes.  The duration was also described as occurring three times a week, lasting all day.  He reported not being able to perform daily functions when experiencing a flare-up and described the overall functional impairment as not being able to do anything.  The treatment for the headaches was rest, sleep and NSAIDS.  

The fifth VA examination occurred in October 2015.  The Veteran described his headaches as starting in the forehead, "[running] behind his left eye", moving to his jaw, causing his gums, teeth to feel numb and then going along down his neck.  He described the pain as a sharp pain, like a "nail" in his head, stating that duration of the headaches would last about four to five hours.  He reported that "being in sunlight and heat" would aggravate his symptoms while a "dark room and ice pack" would soothe it.  The examiner stated that the Veteran has not now nor ever been diagnosed with a headache condition and that the duration of his typical head pain is less than one day.  The examiner concluded that the Veteran does not have characteristic prostrating attacks of headache pain and that he does not meet the diagnostic criteria for migraine, tension or cluster headaches as defined by the International Headache Society (ICHD-3) in 2013.  He lastly concluded that it was his belief that the symptoms reported are part of the Veteran's service-connected mental health condition.  

The medical notes from April 2008 to June 2013 indicate that the Veteran continued to experience headaches, at times successfully treated with medication and other times having the tension headaches persist despite the medical treatment.  The headaches were reported to occur on average two times a week, with the pain level described as mild to moderate with a pain level of 7.  

Medical notes dated March 2015 and November 2015 indicate that the Veteran did not complain of tension headaches during that time.  

The Veteran submitted an Appellant's Post-Remand Brief dated May 2017.  The Veteran contends that he has submitted credible evidence to support his contentions that his headache condition has become worse and that it impacts his ability to function at work, or in a work-like setting. 

The Veteran's tension headaches have been rated 0 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

He reported constant headaches, at its most frequent daily and at its least frequent two days a week.  The headaches would last anywhere from two minutes to all day, at times causing the Veteran to be on bed rest, unable to perform any daily functions.  The pain level ranged between 7 to 10, with 10 as the most painful.  The Veteran's headaches have caused functional impairment inasmuch as he is unable to do anything when experiencing a flare-up.  In his most recent VA examination he described his headache pain as a sharp pain, like a "nail" in his head.  He reported that being in sunlight and heat would aggravate his symptoms and a dark room and ice pack would soothe it.  He contends that his tension headaches cause him to suffer from prostrating attacks.

Upon careful review of the evidence of record, the Board finds that the Veteran does meet or nearly approximates the criteria for a rating of 10 percent for his service-connected tension headaches.  A thorough review of the record reflects the Veteran's service-connected tension headaches are manifested by prostrating attacks averaging once in two months over the last several months, but not attacks that average once per month. 

The Board notes that in his Brief the Veteran stated that he has submitted evidence to support his contention that his headache condition has become worse.  Upon review of the file, there is no evidence to indicate his headaches have worsened since the last VA examination.  

The April 2011 VA examiner did not find that the Veteran's headaches caused functional limitation.  However, the Veteran has consistently described his headache pain as moderate to severe.  The October 2015 examiner concluded that the Veteran does not have characteristic prostrating attacks of headache pain and that he does not meet the diagnostic criteria for migraine, tension or cluster headaches as defined by the International Headache Society (ICHD-3) in 2013.  He also concluded that it was his belief that the symptoms reported are part of the Veteran's service-connected mental health condition.  Despite this examiner's opinion the Board finds the Veteran's consistent lay statements to be more probative.  The examiner did not provide any rationale to explain how he arrived at his conclusions.  Also, the basis of his opinion that the Veteran's headache symptoms are connected to his mental condition appears to have been solely based another examiner's opinion.  Lastly, this examiner based his opinion on a false premise - that the Veteran has not now nor ever been diagnosed with a headache condition.  As mentioned above, the Veteran has been diagnosed with tension headaches and has been treated for symptoms associated with this diagnosis for years.  

The Board finds that such symptomatology reflects characteristic prostrating attacks averaging once in two months over the last several months, and not attacks averaging once per month over the last several months.  This is consistent with a 10 percent disability rating.  
In short, the medical records, the aforementioned VA medical examinations, as well as the Veteran's own statements reflect that even though he regularly experiences recurrent headaches, they are not of such severity as to constitute the type of characteristic prostrating attacks that occur on an average of once a month over the last several months.  That is what is required for a rating higher than 10 percent under Diagnostic Code 8100. 

In sum, a 10 percent rating, but no higher, is warranted for the entire period on appeal.  As the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating of 10 percent for tension headaches is granted.


REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary regarding the Veteran's sinusitis.  

The Veteran was afforded a VA examination in October 2015, during which the examiner found insufficient evidence to warrant or confirm a diagnosis of acute chronic sinusitis.  However, in 2003 the assessment given was acute sinusitis and in October 2004 he was diagnosed with sinusitis.  In September 2009, he was diagnosed with acute sinusitis, where the opinion rendered was that his sinusitis was incurred in service.  No rationale was provided for that opinion.  A medical record dated June 2015 stated that the electrocardiogram (EKG) identified sinus bradycardia.  

It is important to note that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"). 

Here, the Veteran has been diagnosed as having sinusitis during the appeal period, although the most recent VA examiner found no evidence of sinusitis.  As such, a supplemental opinion is required as to the etiology of any sinusitis shown during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the October 2015 VA examiner, if available, for supplemental opinions.  If the October 2015 VA examiner is not available, forward the claims file to another appropriate examiner for the requested opinions. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion for any diagnosed nasal/sinus disability (this includes any nasal/sinus disability diagnosed at any time during the appeal period):

a) Opine whether any nasal or sinus disability diagnosed during the appeal period clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

b) For any nasal or sinus disability that did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should provide a complete rationale for any opinions provided.  It is left to the examiner's discretion whether to reexamine the Veteran.  

2.  Perform any additional development deemed necessary. 

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


